DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1; 
the prior art of record, Haner (“0.5 Petabyte Simulation of a 45-Qubit Quantum Circuit”) discloses a system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: a replication component that simulates a controlled NOT gate during a qubit- reordering; a parallelization component that performs memory access balancing based on the controlled NOT gate being simulated by the replication component during the qubit- reordering; 
However, Haner does not disclose “a system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: a selector component that selects a first bit and a second bit for the qubit- reordering, wherein the first bit is a control bit and wherein the selector component selects the first bit based on: a determination that the first bit is a bit that is equal to or higher than a sum comprising a number of qubits less a binary logarithm (log2) of a number of non-uniform memory access nodes; or a determination that the first bit is a bit that is less a binary logarithm (log2) of a number of non-uniform memory access nodes; or a determination that the second bit is different from the first bit and is not a target bit with the first bit as the control bit”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 1 is allowed.
Regarding claim 11; 
the prior art of record, Haner (“0.5 Petabyte Simulation of a 45-Qubit Quantum Circuit”) discloses a computer-implemented method, comprising: simulating, by a system operatively coupled to a processor, a controlled NOT gate during a qubit-reordering; performing, by the system, a memory access balancing based on the simulating the controlled NOT gate during the qubit-reordering; 
However, Haner does not disclose “a computer-implemented method, comprising: selecting, by the system, a first bit and a second bit for the qubit-reordering, wherein the first bit is a control bit, and wherein the selecting comprises: selecting the first bit based on a determination that the first bit is a bit that is equal to or higher than a sum comprising a number of qubits less a binary logarithm (log2) of a number of non-uniform memory access nodes; or selecting the first bit based on a determination that the first bit is a bit that is less a binary logarithm (log2) of a number of non-uniform memory access nodes; or selecting the second bit comprises selecting the second bit based on a 316/211,446determination that the second bit is different from the first bit and is not a target bit with the first bit as the control bit”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 11 is allowed.
Regarding claim 18; 
the prior art of record, Haner (“0.5 Petabyte Simulation of a 45-Qubit Quantum Circuit”) discloses a computer program product that facilitates quantum computing simulation of a controlled NOT gate, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program 416/211,446instructions are executable by a processor to cause the processor to: simulate the controlled NOT gate during a qubit-reordering; perform memory access balancing based on the controlled NOT gate being simulated during the qubit-reordering; 
However, Haner does not disclose “a computer program product that facilitates quantum computing simulation of a controlled NOT gate, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program 416/211,446instructions are executable by a processor to cause the processor to: select a first bit based on a determination that: the first bit is a bit that is equal to or higher than a sum comprising a number of qubits less a first binary logarithm (log2) of a number of non-uniform memory access nodes, wherein the first bit is a control bit, or the first bit is a bit that is less than a second binary logarithm (log2) of the number of non-uniform memory access nodes”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 18 is allowed.
Regarding claim 21; 
the prior art of record, Haner (“0.5 Petabyte Simulation of a 45-Qubit Quantum Circuit”) discloses a method, comprising: selecting, by a system operatively coupled to a processor, a first qubit and a second qubit, wherein the first qubit is a control qubit; and reordering, by the system, the first qubit with the second qubit, wherein a controlled NOT gate is simulated during the reordering, 
However, Haner does not disclose “a method, comprising: wherein the reordering the first qubit with the second qubit comprises minimizing, by the system, an occurrence of one or more control qubits that are equal to or higher than a first quantity of qubits minus a binary logarithm (log2) of a second quantity of non-uniform memory access nodes or wherein the reordering the first qubit with the second qubit comprises minimizing, by the system, an occurrence of one or more control qubits that are lower than a binary logarithm (log2) of a quantity of non-uniform memory access nodes”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 21 is allowed.
Regarding claim 24; 
the prior art of record, Haner (“0.5 Petabyte Simulation of a 45-Qubit Quantum Circuit”) discloses a computer program product that facilitates improvement of a quantum computing simulation of a controlled NOT gate while avoiding unbalanced memory access of a control qubit, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions are executable by a processor to cause the processor to: select the control qubit and a non-control qubit, wherein the non-control qubit and the control qubit are different qubits; reorder the control qubit with the non-control qubit; simulate a controlled NOT gate while the control qubit is reordered with the non-control qubit;
However, Haner does not disclose “a computer program product that facilitates improvement of a quantum computing simulation of a controlled NOT gate while avoiding unbalanced memory access of a control qubit, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions are executable by a processor to cause the processor to: reduce: control qubits that are equal to or higher than a first quantity of qubits minus a first binary logarithm (log2) of a second quantity of non-uniform memory access nodes; or control qubits that are lower than a second binary logarithm (log2) of a quantity of non-uniform memory access nodes”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 24 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194